--------------------------------------------------------------------------------

Exhibit 10.1

_________________________________


AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT
_________________________________


by and among


EMERALD EXPOSITIONS EVENTS, INC.
(FORMERLY KNOWN AS EXPO EVENT HOLDCO, INC.)


and


the STOCKHOLDERS party hereto


Dated as of April 27, 2017
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
     
1.
Definitions
3
     
2.
Interpretation
3
     
3.
Prohibition against Transfer of Covered Shares
3
     
4.
Legend
5
     
5.
Conflicting Agreement
5
     
6.
Company Logo
5
     
7.
Further Assurances
5
     
8.
Amendment and Waiver
5
     
9.
Successors and Assigns
6
     
10.
Notices
6
     
11.
No Third-party Beneficiaries
7
     
12.
Governing Law
7
     
13.
Submission to Jurisdiction
8
     
14.
Waiver of Jury Trial
8
     
15.
Entire Agreement
8
     
16.
Severability
8
     
17.
Counterparts
9
     
18.
Specific Performance
9
     
19.
Termination
9
    
List of Onex Stockholders - Schedule I
      
List of Additional Stockholders - Schedule II
      
List of Management Stockholders - Schedule III
 

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT


This AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this  “Agreement”) is dated
as of April 27, 2017, by and among Emerald Expositions Events, Inc.  (formerly
known as Expo Event Holdco, Inc.), a Delaware corporation (the “Company”), Onex 
Partners III LP, a Delaware limited partnership, Onex Partners III GP LP, a
Delaware limited  partnership, Onex Partners III PV LP, a Delaware limited
partnership, Onex Partners III Select  LP, a Delaware limited partnership, Onex
US Principals LP, a Delaware limited partnership,  Onex Advisors Subco III LLC,
a Delaware limited liability company and Onex Expo SARL, a  Luxembourg société à
responsabilité limité (collectively, and together with their Affiliates who 
hold Equity Securities, the “Onex Stockholders”), the parties listed on Schedule
II attached  hereto and the parties that may from time to time become party to
this Agreement as “Additional  Stockholders” (the “Additional Stockholders”),
and the individuals identified on Schedule III  attached hereto, and the
individuals that may from time to time become party to this Agreement,  as
“Management  Stockholders” (the “Management  Stockholders”,  collectively  with 
the  Additional  Stockholders,  the “Minority  Stockholders”  and, 
collectively  with  the  Onex  Stockholders, the “Stockholders”).


WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of May  4,
2013 (as such agreement may be amended, supplemented or otherwise modified from
time to  time, the “Purchase Agreement”), by and between Expo Event Transco,
Inc., a Delaware  corporation and an indirect, wholly owned subsidiary of the
Company (“Buyer”), and VNU  International B.V., a company incorporated under the
laws of the Netherlands (“Seller”), on June  17, 2013, Buyer purchased from
Seller all of the issued and outstanding shares of common stock,  par  value
$0.001  per  share,  of  Nielsen  Business  Media  Holding  Company,  a 
Delaware  corporation;


WHEREAS,   simultaneously   with   the   consummation   of   the   transactions 
contemplated by the Purchase Agreement, Onex American Holdings II LLC, a
Delaware limited  liability company, Expo EI LLC, a Delaware limited liability
company, Expo EI II LLC, a  Delaware limited liability company, Onex US
Principals LP, a Delaware limited partnership,  Onex Advisor III LLC, a Delaware
limited liability company, Onex Partners III LP, a Delaware  limited
partnership, Onex Partners III PV LP, a Delaware limited partnership, Onex
Partners III  Select LP, a Delaware limited partnership, Onex Partners III GP
LP, a Delaware limited  partnership (collectively,  the “Original  Onex 
Stockholders”)  and  certain  of  the  other  Stockholders party hereto entered
into the Stockholders’ Agreement, dated as of July 19, 2013  (the “Original
Stockholders’ Agreement”), for the purposes, among others, of assuring
continuity  in the management and ownership of the Company and limiting the
manner and terms by which  the Minority Stockholders’ shares of Company Stock
may be Transferred;


WHEREAS, prior to the date hereof, certain of the Management Stockholders and
the  Additional  Stockholders  acquired  Company  Stock  and/or  entered  into 
stock  option agreements with the Company, pursuant to which, and on the terms
and subject to the conditions set forth therein, the Company has agreed to grant
options to purchase Company Stock (“Options”)  to  such  Management 
Stockholders  and  Additional  Stockholders,  which  upon Exercise of such
Options, the Option Stock will be subject to this Agreement;
 
2

--------------------------------------------------------------------------------

WHEREAS,  on  or  prior  to  the  date  hereof,  certain  of  the  Original 
Onex Stockholders transferred their shares of Company Stock to Onex Advisors
Subco III and Onex Expo SARL (the “New Onex Stockholders”); and


WHEREAS, the Company intends to consummate its IPO and in connection  therewith
wishes to amend and restate the Original Stockholders’ Agreement to (i)
eliminate  Sections 4-8 and 11-12 of the Original Stockholders’ Agreement, which
were intended to apply  only for so long as the Company’s Common Stock was
privately held, (ii) replace Section 3 of  the Original Stockholders’ Agreement
(Restrictions on Transfer of Company Stock) with a new  Section 3 that provides
Stockholders with additional flexibility to sell their shares of Company  Stock
as set forth herein and (iii) reflect the addition of the New Onex Stockholders
as Onex  Stockholders.


NOW, THEREFORE, in consideration of the mutual covenants contained herein  and
other good and valuable consideration, the receipt and sufficiency of which are
hereby  acknowledged, the Company and the Onex Stockholders (including the New
Onex Stockholders,  as  transferees  of  the  shares  of  Company  Stock  held 
by  certain  of  the  Original  Onex  Stockholders), intending to effect an
amendment of the Original Stockholders’ Agreement as  permitted by and in
accordance with Section 15 thereof, hereby agree as follows, effective as of 
the date hereof:


1.            Definitions.  Capitalized and other terms used and not otherwise
defined herein shall have their respective meanings as defined in Annex A
hereto.


2.            Interpretation.


(a)          Unless  the  context  clearly  requires  otherwise,  the  words
“hereof,” “herein,” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.


(b)          The terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.


(c)          References herein to a specific Section, Schedule, Exhibit or Annex
shall refer, respectively, to Sections, Schedules, Exhibits or Annexes of this
Agreement, unless the express context otherwise requires.


(d)          Whenever the word “include,” “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation,” unless clearly indicated otherwise.


(e)          The headings and titles in this Agreement are included for
convenience of  reference only and shall not limit or otherwise affect the
meaning or interpretation of this  Agreement.


3.            Prohibition against Transfer of Covered Shares.


(a)          Notwithstanding anything in any other agreement to which the
Company  and the Stockholders are a party to the contrary, no Minority
Stockholder may directly or  indirectly, sell, transfer, assign, donate,
contribute, pledge, hypothecate, encumber or otherwise  dispose of (any of the
foregoing, a “Transfer”) any Covered Shares held by such Management  Stockholder
or Additional Stockholder, or any interest therein, except in accordance with
Section  3(b) or with the prior written consent of (i) the Company authorized by
affirmative vote of a  majority of the members of the Board in the case of a
Restricted Management Stockholder or an  Additional Stockholder or (ii) the
Company’s Chief Executive Officer in the case of other  Management Stockholders.
 
3

--------------------------------------------------------------------------------

(b)          Permitted Transfers of Management Stockholder Covered Shares.


(i)           The restrictions contained in this Section 3 shall not apply with
respect to  (i) any Transfer of Covered Shares by a Minority Stockholder to
members of such  Minority Stockholder’s Family Group, (ii) any Transfer of
Covered Shares by a Minority  Stockholder to the Company and (iii) any Transfer
of Covered Shares by a Minority  Stockholder to any Person in connection with a
merger, consolidation, acquisition, sale,  exchange, recapitalization,
reorganization, or similar transaction, in each case as  approved by the Board;
provided, that the restrictions contained in this Section 3 shall  continue to
be applicable to the Covered Shares after any such Transfer pursuant to  clause
(i), and provided further that the transferees of such Covered Shares pursuant
to  clause (i) shall have agreed in writing to become parties to this
Agreement.  Any Transfer  or attempted Transfer of any Covered Shares in
violation of any provision of this  Agreement shall be null and void ab initio,
and the Company shall not record such  Transfer on its books or treat any
purported transferee of such Company Stock as the  owner of such shares for any
purpose.


(ii)          Notwithstanding the provisions of Section 3(a) and 3(b)(i), a
Minority  Stockholder may Transfer Covered Shares pursuant to a Public Sale or
another applicable  exemption from registration under the Securities Act, in an
amount that does not exceed  the greater of:


(x) following the one year anniversary of the closing of the IPO, 15% of  such
Minority Stockholder’s Covered Shares, increasing by an additional 15% on each
subsequent anniversary of the closing of the IPO; and


(y) the aggregate number of such Minority Stockholder’s Covered Shares 
multiplied by a percentage equal to 1 minus a fraction, the numerator of which
is the  number of shares of Company Stock held by the Onex Stockholders on the
date of such  Minority Stockholder’s proposed sale of Covered Shares and the
denominator of which  is the number of shares of Company Stock held by the Onex
Stockholders immediately  prior to the closing of the IPO.


(c)          The provisions of this Section 3 shall terminate automatically upon
the  earliest to occur of (i) the third anniversary of the closing of the IPO;
(ii) such time as the Onex  Stockholders collectively cease to own at least 10%
of the voting power of the Company and (iii) with respect to any individual
Minority Stockholder, the death or disability of such Minority Stockholder.
 
4

--------------------------------------------------------------------------------

4.            Legend.  Each certificate evidencing Company Stock and each
certificate issued in exchange for or upon the Transfer of any Company Stock (if
such shares remain Company Stock as defined herein after such Transfer) shall be
stamped or otherwise imprinted with a legend in substantially the following
form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT  BEEN  REGISTERED 
UNDER  THE  SECURITIES  ACT  OF 1933,  AS  AMENDED (THE “SECURITIES ACT”), OR
ANY STATE “BLUE SKY”  LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE 
OF   AN   EFFECTIVE   REGISTRATION   STATEMENT   UNDER   THE  SECURITIES ACT OR
SUCH STATE LAWS OR AN EXEMPTION FROM  REGISTRATION THEREUNDER.  THE SECURITIES
REPRESENTED BY  THIS    CERTIFICATE    ARE    ALSO    SUBJECT    TO   
ADDITIONAL  RESTRICTIONS ON TRANSFER, AND CERTAIN OTHER AGREEMENTS  SET  FORTH 
IN  THE  AMENDED  AND  RESTATED  STOCKHOLDERS’  AGREEMENT, DATED AS OF APRIL 27,
2017, BY THE COMPANY AND  THE PARTIES THERETO,  A COPY OF WHICH MAY BE OBTAINED
BY  THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF  BUSINESS WITHOUT
CHARGE.”


The Company shall imprint such legend on certificates evidencing outstanding
Company  Stock.


5.            Conflicting Agreement.  Each Stockholder represents and warrants
that it has not granted and is not a party to any proxy, voting trust or other
agreement which is inconsistent with or conflicts with the provisions of this
Agreement, and no Stockholder shall grant any proxy or become party to any
voting trust or other agreement which is inconsistent with or conflicts with the
provisions of this Agreement.


6.            Company Logo.  The Company hereby grants the Onex Stockholders 
permission to use the Company’s and its Subsidiaries’ name and logo in marketing
materials.


7.            Further Assurances.  Each of the parties hereto shall, and shall
cause their  respective   Affiliates   to,   execute   and   deliver   such  
additional   documents,   instruments,  conveyances and assurances and take such
further actions as may be reasonably required to carry  out the provisions
hereof and give effect to the transactions contemplated by this Agreement.


8.            Amendment  and  Waiver.    Except  as  otherwise  provided 
herein,  no  modification, amendment or waiver of any provision of this
Agreement shall be effective against  the Company or any Stockholder unless such
modification, amendment or waiver is approved in  writing (i) by the Company and
(ii) the Onex Stockholders; provided, however, that no such  modification,
amendment or waiver shall be effective against any (i) Management Stockholder
if  such   modification,   amendment   or   waiver   treats   such  
Management   Stockholder  disproportionately and adversely in any materially
adverse respect from all other Management Stockholders holding the same class or
series of Equity Securities without such Management  Stockholder’s consent and
(ii) Additional Stockholder if such modification, amendment or  waiver treats
such Additional Stockholder disproportionately and adversely in any materially 
adverse respect from all other Additional Stockholders holding the same class or
series of Equity  Securities without any such Additional Stockholder’s consent. 
Notwithstanding the foregoing,  (a) the Company may from time to time add
additional holders of Equity Securities of the  Company as parties to this
Agreement with the consent of the Onex Stockholders and without  the consent or
additional signatures of the other Stockholders (and amend and/or restate the 
Agreement,  including  any  Schedules,  Exhibits  or  Annexes  hereto,  solely 
to  reflect  such  additional holders), and upon the Company’s receipt of such
additional holder’s executed  signature pages hereto or joinder agreement, such
additional holders shall be deemed to be a  party hereto (as a Minority
Stockholder or otherwise) and such additional signature pages shall  be a part
of this Agreement and (b) in the event that the ownership of any Stockholder
changes  for any reason, the Company may substitute, with the consent of the
Onex Stockholders and  without the consent or additional signatures of the other
Stockholders, an updated Schedule I  hereto reflecting such changes.  The
failure of any party to enforce any of the provisions of this  Agreement shall
in no way be construed as a waiver of such provisions and shall not affect the 
right of such party thereafter to enforce each and every provision of this
Agreement in  accordance with its terms.
 
5

--------------------------------------------------------------------------------

9.           Successors and Assigns.  This Agreement shall be binding upon and
shall  inure to the benefit of the parties hereto, and their respective
successors and permitted assigns.  Subject to compliance with the provisions of
this Agreement, (i) each Onex Stockholder shall, at  any time and without the
consent of any other party hereto, have the right to assign all or part of  its
rights and obligations under this Agreement to one or more of its Affiliates to
whom such  Onex Stockholder transferred Common Stock in compliance with this
Agreement and (ii) each  Stockholder shall, at any time and without the consent
of any other party hereto, have the right to  assign all or part of its rights
and obligations under this Agreement to any Person to whom such  Stockholder
Transfers all or any portion of its Company Stock in compliance with Section
3(b)(i)  of this Agreement.


10.          Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10):


if to the Company:


Emerald Expositions Events, Inc.
c/o Onex Partners Advisor LP
161 Bay Street
Toronto, ON M5J 2S1
Attention: Kosty Gilis
Facsimile: (212) 582-0909
Email: kgilis@onex.com
 


6

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:


Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza
New York, New York 10004

  Attention:
Christopher Ewan, Esq.

David L. Shaw, Esq.
Facsimile: 212-859-4000

E-mail:
christopher.ewan@friedfrank.com

david.shaw@friedfrank.com


if to the Onex Stockholders:


c/o Onex Partners Advisor LP 161 Bay Street
Toronto, ON M5J 2S1
Attention: Kosty Gilis
Facsimile: (212) 582-0909
Email: kgilis@onex.com


with a copy (which shall not constitute notice) to:


Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza
New York, New York 10004

Attention:
Christopher Ewan, Esq.

David L. Shaw, Esq.
Facsimile: 212-859-4000

E-mail:
christopher.ewan@friedfrank.com

david.shaw@friedfrank.com


11.          No Third-party Beneficiaries.  Except as otherwise expressly set
forth herein, this Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.


12.          Governing Law.  This Agreement shall be governed by and construed
in  accordance with the internal laws of the State of Delaware without giving
effect to any choice or  conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of Laws
of any jurisdiction other than those of the State of  Delaware.
 
7

--------------------------------------------------------------------------------

13.          Submission   to  Jurisdiction.          ANY   LEGAL   SUIT,  
ACTION   OR  PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER 
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY  OR THEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED  STATES OF AMERICA OR THE COURTS
OF THE STATE OF DELAWARE IN EACH  CASE LOCATED IN THE STATE OF DELAWARE, AND
EACH PARTY IRREVOCABLY  SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT,  ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER  DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE 
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING  BROUGHT  
IN   ANY   SUCH   COURT.   THE   PARTIES   IRREVOCABLY   AND  UNCONDITIONALLY
WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY  SUIT, ACTION OR ANY
PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE  AND AGREE NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH  SUIT,  ACTION  OR  PROCEEDING  BROUGHT  IN 
ANY  SUCH  COURT  HAS  BEEN  BROUGHT IN AN INCONVENIENT FORUM.


14.          Waiver  of  Jury  Trial.    EACH  PARTY  ACKNOWLEDGES  AND  AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT  OR   THE   OTHER  
TRANSACTION   DOCUMENTS   IS   LIKELY   TO   INVOLVE  COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY  IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A  TRIAL  BY  JURY  IN  RESPECT  OF  ANY  LEGAL 
ACTION  ARISING  OUT  OF  OR  RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR  THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO 
THIS    AGREEMENT    CERTIFIES    AND    ACKNOWLEDGES    THAT (A)    NO 
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR  OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE  FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS  CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS  WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER  INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND  CERTIFICATIONS IN THIS SECTION 14.


15.          Entire  Agreement.    This  Agreement  constitutes  the  sole  and 
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.


16.          Severability.  If any term or provision of this Agreement is
invalid, illegal  or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect  any other term or provision of
this Agreement or invalidate or render unenforceable such term or  provision in
any other jurisdiction. Upon such determination that any term or other provision
is  invalid, illegal or unenforceable, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
8

--------------------------------------------------------------------------------

17.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email of scanned copies or other means of electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.


18.          Specific Performance.  The parties agree that irreparable damage
would  occur if any provision of this Agreement were not performed in accordance
with the terms hereof  and that the parties shall be entitled to specific
performance of the terms hereof, in addition to  any other remedy to which they
are entitled at law or in equity. Each party hereby waives any  requirement for
the securing or posting of any bond in connection with such remedy.


19.          Termination.  This Agreement shall terminate with the mutual
written consent of (i) the Company, (ii) the Onex Stockholders and (iii) holders
of a majority of the Common Stock and Option Stock held by the Minority
Stockholders. The rights and obligations of a Stockholder under this Agreement
shall terminate at such time as such Stockholder no longer owns any shares of
Company Stock.


*          *          *          *
 
9

--------------------------------------------------------------------------------

Annex A - Defined Terms


“Additional Stockholders” shall have the meaning set forth in the preamble.


“Affiliate” as applied to any Person, means any other Person directly or
indirectly  controlling, controlled by, or under common control with, that
Person.  For the purposes of this  definition “control” (including, with
correlative meanings, the terms “controlling”, “controlled  by” and “under
common control with”), as applied to any Person, means the possession, directly 
or indirectly, of the power to direct or cause the direction of the management
and policies of that  Person, whether through the ownership of voting securities
(the ownership of more than 50% of  the voting securities of an entity shall for
purposes of this definition be deemed to be “control”),  by contract or
otherwise.


“Agreement” shall have the meaning set forth in the preamble.


“Board” means the Board of Directors of the Company.


“Business Day” shall mean a day other than a Saturday, Sunday, federal or New
York State holiday or other day on which commercial banks in the City of New
York are authorized or required by law or other governmental action to close.


“Buyer” shall have the meaning set forth in the recitals.


“Common Stock” means (i) the Company’s common stock, par value $0.01 per share,
and (ii) any securities issued or issuable with respect to the capital stock
referred to in clause (i) above by way of stock dividends or stock splits or in
connection with a combination of shares, recapitalization, merger,
consolidation, or other reorganization.


“Company” shall have the meaning set forth in the preamble.
 
“Company Stock” means, from time to time, (i) any Common Stock held by a
Stockholder and (ii) any Option Stock held by a Stockholder.


“Covered Shares” means with respect to any Stockholder, the shares of Company
Stock held by such Stockholder immediately following the consummation of the IPO
(including, for the avoidance of doubt, shares of Common Stock hereafter issued
as a result of, or issuable upon, the conversion or exercise of any Options held
by such Stockholder immediately following the consummation of the IPO), in each
case, adjusted (without duplication) for any stock split, stock dividend,
subdivision of capital stock and the like.


“Equity Securities” means any (i) capital stock of any class or series, (ii)
options, warrants or other securities convertible into or exercisable or
exchangeable for such capital stock, (iii) options, warrants or other securities
convertible into or exercisable or exchangeable for such securities described in
clause (ii), or (iv) any other rights to acquire, directly or indirectly, such
capital stock.


“Exercise” means, with respect to any Option, to exercise or exchange that
Option for shares of Common Stock or convert it into shares of Common Stock.
 

--------------------------------------------------------------------------------

“Family Group” means any given Stockholder, along with any trust, foundation or
similar entity controlled by such Stockholder, the only beneficiaries of which,
or a corporation, partnership or limited liability company, the only
stockholders, limited and/or general partners or members, as the case may be, of
which, include only such Stockholder, such Stockholder’s parents,  such 
Stockholder’s  spouse,  such  Stockholder’s  descendants (whether  natural  or
adopted), and spouses of such Stockholder’s descendants.


“IPO” means the initial bona fide underwritten public offering and sale of 
Common Stock (or other Equity Securities of the Company or any subsidiary of the
Company, or  of any successor of the Company or any of its Subsidiaries)
pursuant to an effective registration  statement (other than on Form S-4, S-8 or
a comparable form) filed under the Securities Act.


“Management Stockholders” shall have the meaning set forth in the preamble.


“Minority Stockholders” shall have the meaning set forth in the preamble.


“Onex Stockholders” shall have the meaning set forth in the preamble.


“Option Stock” shall mean all shares of Common Stock or other capital stock of
the Company received or to be received by a Management Stockholder or an
Additional Stockholder upon the Exercise or other settlement of an Option.


“Options” shall have the meaning set forth in the recitals.


“Original Stockholders’ Agreement” shall have the meaning set forth in the 
recitals.


“Permitted Transferee” shall have the meaning set forth in Section 3(b).


“Person” means any individual, firm, company, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental body or other entity of any kind.


“Public Sale” means any sale of shares of Common Stock to the public pursuant to
an effective registration statement filed under the Securities Act or the public
through a broker or dealer or to a market maker pursuant to the provisions of
Rule 144 (or any similar provision then in force) adopted under the Securities
Act.


“Purchase Agreement” shall have the meaning set forth in the recitals.


“Restricted Management Stockholders” means as of any date of determination the
ten Management Stockholders holding the greatest amount of Company Stock.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.


“Stockholders” shall have the meaning set forth in the preamble and shall
include their respective successors and permitted assigns.
 

--------------------------------------------------------------------------------

“Transfer” shall have the meaning set forth in Section 3(a).


*          *          *          *
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto on the date first herein above written.


ISSUER:
EMERALD EXPOSITIONS EVENTS, INC.
         
By:
/s/ David Gosling
   
Name
David Gosling
   
Title
Senior Vice President, General Counsel and Secretary



[Signature Page to Amended and Restated Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

 
ONEX EXPO SARL
         
By:
/s/ Joshua Hausman
   
Name:
Joshua Hausman
   
Title:
Type A Manager
         
By:
/s/ Sascha Groll    
Name:
Sascha Groll
   
Title:
Type B Manager



 [Signature Page to Amended and Restated Stockholders’ Agreement]

--------------------------------------------------------------------------------

 
ONEX ADVISOR SUBCO III LLC
         
By:
/s/ Joel I. Greenberg
   
Name:
Joel I. Greenburg
   
Title:
Director
         
By:
/s/ Marci Settle
   
Name:
Marci Settle
   
Title:
Director



[Signature Page to Amended and Restated Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

 
ONEX PARTNERS III GP LP
 
By: Onex Partners GP Inc. its General Partner
         
By:
/s/ Joshua Hausman
   
Name:
Joshua Hausman
   
Title:
Vice President
         
By:
/s/ Matthew Ross    
Name:
Matthew Ross
   
Title:
Vice President



[Signature Page to Amended and Restated Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

 
ONEX PARTNERS III LP
 
By: Onex Partners III GP LP, its General Partner
 
By: Onex Partners Manager LP, its Agent
 
By: Onex Partners Manager GP ULC, its General Partner
         
By:
/s/ Matthew Ross
   
Name:
Matthew Ross
   
Title:
Managing Director
         
By:
/s/ Amir Motamedi 
   
Name:
Amir Motamedi
   
Title:
Managing Director



[Signature Page to Amended and Restated Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

 
ONEX PARTNERS III PV LP
 
By: Onex Partners III GP LP, its General Partner
 
By: Onex Partners Manager LP, its Agent
 
By: Onex Partners Manager GP ULC, its General Partner
         
By:
/s/ Matthew Ross
   
Name:
Matthew Ross
   
Title:
Managing Director
         
By:
/s/ Amir Motamedi 
   
Name:
Amir Motamedi
   
Title:
Managing Director



[Signature Page to Amended and Restated Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

 
ONEX PARTNERS III SELECT LP
 
By: Onex Partners III GP LP, its General Partner
 
By: Onex Partners Manager LP, its Agent
 
By: Onex Partners Manager GP ULC, its General Partner
         
By:
/s/ Matthew Ross
   
Name:
Matthew Ross
   
Title:
Managing Director
         
By:
/s/ Amir Motamedi 
   
Name:
Amir Motamedi
   
Title:
Managing Director



[Signature Page to Amended and Restated Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

 
ONEX US PRINCIPALS LP
 
By: Onex American Holdings GP LLC, its General Partner
         
By:
/s/ Matthew Ross
   
Name:
Matthew Ross
   
Title:
Director
         
By:
/s/ Joshua Hausman 
   
Name:
Joshua Hausman
   
Title:
Director



[Signature Page to Amended and Restated Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

SCHEDULE I


List of Onex Stockholders



 
Onex Stockholders
 
1.
Onex American Holdings II LLC
 
2.
Expo EI LLC
 
3.
Expo EI II LLC
 
4.
Onex US Principals LP
 
5.
Onex Advisor Subco LLC
 
6.
Onex Partners III LP
 
7.
Onex Partners III PV LP
 
8.
Onex Partners III Select LP
 
9.
Onex Partners III GP LP
 

 

--------------------------------------------------------------------------------

SCHEDULE II


List of Additional Stockholders



 
Additional Stockholders
 
1.
Jeffrey Naylor
 
2.
George F. Little II
 
3.
Jack Withiam
 
4.
Michael Alicea
 
5.
Todd Hyatt
 

 

--------------------------------------------------------------------------------

SCHEDULE III


List of Management Stockholders



 
Management Stockholders
 
1.
David Loechner
 
2.
Lori Jenks
 
3.
David Gosling
 
4.
Darrell Denny
 
5.
Denise Bashem
 
6.
Karalynn Sprouse
 
7.
Joe Randall
 
8.
Chris McCabe
 
9.
Teresa Reilly
 
10.
Bill Charles
 
11.
Philip Evans
 
12.
Roy Turner
 





--------------------------------------------------------------------------------